Opinion issued June 18, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00614-CR
                            ———————————
                        JASON B. JACKSON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Case No. 1365892




                          MEMORANDUM OPINION

      The State charged appellant Jason Jackson with sexual assault. See TEX.

PENAL CODE ANN. § 22.011(a) (West 2011). Jackson waived his right to a jury

trial, and, after a trial to the bench, the trial court found him guilty. Jackson pled
true to an enhancement paragraph, and the court assessed his punishment at 17

years’ confinement. On appeal, Jackson contends that the evidence is legally

insufficient to support his conviction because the complainant’s testimony was not

credible. We affirm.

                                   Background

      One night in June 2012, the complainant went with a friend to a bar in

Houston. They arrived at approximately 11:00 p.m., and the complainant drank

three margaritas. The complainant testified that about an hour after he arrived at

the bar, Jackson approached him. The complainant and Jackson talked for about

fifteen minutes. Then, Jackson invited him to his house to continue drinking, and

he agreed to go. They left the bar and went to a gas station. Jackson gave the

complainant an orange soda in an open container, and the complainant drank it.

Jackson then drove him to his house. The complainant felt dizzy during the drive.

      When they arrived at Jackson’s house, the lights were off.            Jackson

explained that he had not paid his electricity bill. Jackson took the complainant by

the hand and led him to a bedroom. Jackson began to take off the complainant’s

clothes, and the complainant resisted and told him to stop. The complainant

testified that Jackson took off his own clothes, put the complainant on the bed, and

inserted his penis into the complainant’s anus. The complainant told Jackson to

stop again, and Jackson held down the complainant and hit him twice in the face.



                                         2
Jackson took $60 from the complainant’s wallet, and the complainant pushed him,

which knocked over a soda.        As Jackson began to clean up the drink, the

complainant ran away down the street. He approached a woman, who was sitting

outside a nearby house, and asked her to call 911 because he had been raped. The

woman spoke to an emergency operator and waited outside until the police arrived.

      That night, a sexual assault nurse examined the complainant and wrote a

report. She testified at trial. On the night of the incident, the complainant told her

that Jackson “may have put something in my drink.” A lab test did not detect

Rohypnol in the complainant’s system, but the lab did not test for GHB, another

date-rape drug.

      The complainant identified Jackson from a photo lineup prepared by the

Houston Police Department. The State also presented evidence that DNA secured

from the sexual assault examination done on the night of the incident matched

Jackson’s DNA sample.

      While investigating the crime, a Houston Police Department officer

interviewed Jackson. Jackson told the officer that he had not engaged in sexual

activity with men.

      During the trial, the complainant testified that he feared that Jackson might

kill him during the encounter, that he struggled, and that he was crying and told

Jackson that he wanted to leave. The complainant acknowledged that he had



                                          3
applied for a resident visa based on his status as a victim of a violent crime after

the assault occurred. He also testified that he had been granted political asylum,

which he had applied for when he first entered the United States.

                                    Discussion

      Standard of Review and Applicable Law

      Under the standard of review for legal sufficiency challenges, evidence is

insufficient to support a conviction if, considering all the record evidence in the

light most favorable to the verdict, no rational factfinder could have found that

each essential element of the charged offense was proven beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); In re

Winship, 397 U.S. 358, 362, 90 S. Ct. 1068, 1071 (1970); Laster v. State, 275
S.W.3d 512, 517 (Tex. Crim. App. 2009); Williams v. State, 235 S.W.3d 742, 750

(Tex. Crim. App. 2007). We defer to the factfinder’s evaluation of the credibility

and weight of the evidence and its resolution of conflicting testimony. Williams,
235 S.W.3d at 750.      We consider the combined force of the evidence and

determine whether any necessary inferences have a reasonable basis. Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).           We presume that the

factfinder resolved any conflicting inferences in favor of the verdict and defer to

that resolution. Jackson, 443 U.S. at 326, 99 S. Ct. at 2793; Clayton, 235 S.W.3d

at 778.



                                         4
      A person is guilty of sexual assault if the person “intentionally or knowingly

. . . causes the penetration of the anus or sexual organ of another person by any

means, without that person’s consent.” TEX. PENAL CODE ANN. § 22.011(a)(1)(A).

A sexual assault under section 22.011(a)(1) is without the consent of the other

person if “the actor compels the other person to submit or participate by the use of

physical force or violence.” Id. § 22.011(b)(1).

      A conviction under section 22.011 of the Texas Penal Code “is supportable

on the uncorroborated testimony of the victim of the sexual offense if the victim

informed any person, other than the defendant, of the alleged offense within one

year after the date on which the offense is alleged to have occurred.” TEX. CODE

CRIM. PROC. ANN. art. 38.07 (West 2011).

      Analysis

      Jackson contends that the evidence is legally insufficient to show that

Jackson forced the complainant to participate by physical force of violence because

the complainant’s testimony was not credible. Specifically, Jackson argues that the

complainant’s testimony that he did not consent to the sexual activity was not

believable, given that the complainant conceded that he had agreed to accompany

Jackson to his house and had agreed to walk hand-in-hand with him to his

bedroom. He further argues that the complainant’s motivation for claiming that he

was assaulted was that he would qualify for resident status by cooperating as a



                                         5
victim of a violent crime. Finally, Jackson argues that the complainant’s testimony

at trial conflicted with his statements to the nurse examiner on the night of the

incident regarding Jackson’s potential administration of a date-rape drug.

      None of these arguments warrant reversal. In both his statement to the nurse

and at trial, the complainant stated that Jackson may have drugged his soda.

Although the complainant testified that he went to Jackson’s house willingly, the

State adduced evidence that the complainant did not consent to sexual relations and

struggled during the encounter in the bedroom.        In addition, the complainant

testified that Jackson physically restrained him and slapped his face, that the

complainant resisted the assault, that he feared for his life, and that he was crying

and telling Jackson to let him go. We defer to the factfinder’s determination of

witness credibility. See Williams, 235 S.W.3d at 750. Similarly, the trial court

could have credited the complainant’s testimony that he did not consent to the

sexual activity and struggled with Jackson during the encounter, despite a potential

motive to obtain a U-Visa. We defer to the factfinder’s resolution of conflicting

inferences if supported by a reasonable basis. See Jackson, 443 U.S. at 326, 99

S. Ct. at 2793; Clayton, 235 S.W.3d at 778.

       Because the trial court could have credited the complainant’s testimony

that he was sexually assaulted and did not engage in a consensual sexual




                                         6
encounter, we hold that legally sufficient evidence supports the conviction. See

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Williams, 235 S.W.3d at 750.

                                    Conclusion

      We hold that the evidence is legally sufficient to support Jackson’s

conviction. We therefore affirm the judgment of the trial court.




                                               Jane Bland
                                               Justice

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                         7